FILED
                               NOT FOR PUBLICATION                          DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JUAN PINA COLIN; AMELIA                           No. 07-72387
 HERNANDEZ SANCHEZ,
                                                   Agency Nos. A070-194-444
               Petitioners,                                    A070-203-363

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Juan Pina Colin and Amelia Hernandez Sanchez, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we

deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion as

untimely because it was filed over 90 days after the BIA’s February 8, 2006, order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to demonstrate that they qualified for any of the regulatory exceptions to the

time limit on filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(i)-(iv).

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                     07-72387